Exhibit 10.2

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of May
11, 2020, by and between Atlas Technical Consultants, LLC, a Delaware limited
liability company (the “Company”), and the undersigned (the “Executive”), and
shall be effective as of May 11, 2020 (the “Effective Date”).

 

W I T N E S S E T H:

 

WHEREAS, the Company desires to employ Executive pursuant to the terms of this
Agreement, and Executive desires to enter into this Agreement and to accept such
employment with the Company, in each case, subject to the terms and provisions
of this Agreement.

 

NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are mutually acknowledged, the Company and Executive hereby
agree as follows:

 

Section 1. Definitions. Capitalized terms not otherwise defined in this
Agreement shall have the meaning set forth on Appendix A attached hereto.

 

Section 2. Acceptance and Term of Employment.

 

(a) The Company agrees to employ Executive, and Executive agrees to serve the
Company, on the terms and conditions set forth herein. The term of Executive’s
employment shall commence on the Effective Date and continue until the third
anniversary of the Effective Date, unless earlier terminated pursuant to Section
8 hereof (the “Initial Term of Employment”); provided, that after the Initial
Term of Employment, the Term of Employment shall automatically be extended for
subsequent one (1) year periods until Executive’s employment is terminated by
either party pursuant to Section 8 hereof; provided, however, that either party
may elect not to so extend this Agreement beyond the then-current Term of
Employment by giving written notice of non-renewal to the other party at least
sixty (60) days prior to the end of the Term of Employment.

 

Section 3. Position, Duties and Responsibilities; Place of Performance.

 

(a) Position, Duties, and Responsibilities. During the Term of Employment,
Executive shall be employed and serve in the position set forth on Exhibit A
hereto under the heading “Position” at the Company (together with such other
position or positions consistent with Executive’s title as the Chief Executive
Officer shall specify from time to time) and shall have such duties and
responsibilities commensurate with such title, including managing the day-to-day
business activities of the Company and its subsidiaries (subject to operating
guidelines and budgets established by the Chief Executive Officer from time to
time). If requested, Executive also agrees to serve as an officer and/or
director of any other member of the Company Group, in each case without
additional compensation.

 



 

 

 

(b) Performance. Executive shall devote Executive’s full business time,
attention, skill, and best efforts to the performance of Executive’s duties
under this Agreement and shall not engage in any other business or occupation
during the Term of Employment, including any activity that (x) conflicts with
the interests of the Company or any other member of the Company Group,
(y) interferes with the proper and efficient performance of Executive’s duties
for the Company or (z) interferes with Executive’s exercise of judgment in the
Company Group’s best interests. Notwithstanding the foregoing, nothing herein
shall preclude Executive from (i) serving, with the prior written consent of the
Board, as a member of the boards of directors or advisory boards (or their
equivalents in the case of a non-corporate entity) of non-competing businesses
and charitable organizations, (ii) engaging in charitable activities and
community affairs, and (iii) managing Executive’s personal investments and
affairs; provided, however, that the activities set out in clauses (i), (ii),
and (iii) of this Section 3(b) shall be limited by Executive so as not to
interfere, individually or in the aggregate, with the performance of Executive’s
duties and responsibilities hereunder.

 

(c) Principal Place of Employment. Executive’s principal place of employment
shall be in Wrentham, Massachusetts, although Executive understands and agrees
that Executive may be required to travel from time to time for business reasons.

 

Section 4. Compensation.

 

During the Term of Employment, Executive shall be entitled to the following
compensation:

 

(a) Base Compensation. Executive shall be provided annualized Base Compensation,
payable in accordance with the regular payroll practices of the Company, of the
amount set forth on Exhibit A hereto under the heading “Base Compensation,” with
adjustments, if any, as may be approved in writing by the Board.

 

(b) Annual Bonus. Executive shall be eligible to earn an annual bonus with
respect to each fiscal year of the Company ending during the Term of Employment
(pro-rated for any fractional years) (the “Annual Bonus”), subject to Section 8,
in an amount up to the percentage of Executive’s Base Compensation set forth on
Exhibit A hereto under the heading “Target Bonus Opportunity.” The amount of the
Annual Bonus, including any related performance metrics, shall be determined by
the Board in its sole discretion. The Annual Bonus, to the extent earned, shall
be paid in the calendar year following the applicable performance year within
thirty (30) days following the delivery of the Company’s internally consolidated
financial statements prepared in accordance to US GAAP as historically applied
by the Company for the relevant performance year.

 

(c) Incentive Equity Grant. During the Term of Employment, for the calendar
years following the 2020 calendar year, the Board ( in its sole discretion) may
grant Executive incentive equity awards in Atlas Technical Consultants, Inc.
(“Atlas”) pursuant to the terms of the Atlas Technical Consultants, Inc. 2019
Omnibus Incentive Plan, as may be amended and restated from time to time (the
“Plan”). Executive’s awards, if any, shall be subject to the terms and
conditions of the Plan and award agreement in all respects.

 



2

 

 

Section 5. Employee Benefits.

 

During the Term of Employment, Executive shall be eligible to participate in
health, insurance, retirement, and other benefits provided generally to
similarly situated employees of the Company in accordance with the terms and
conditions of such programs and plans. Executive shall also be entitled to the
same number of holidays, vacation days, and sick days, as well as any other
benefits, in each case as are generally allowed to similarly situated employees
of the Company in accordance with the Company’s policy, as in effect from time
to time. Executive shall be entitled to a $1,400.00 per month vehicle allowance,
in accordance with the Company’s policy, as in effect from time to time. Nothing
contained herein shall be construed to limit the Company’s ability to amend,
suspend, or terminate any employee benefit plan or policy at any time without
providing Executive notice, and the right to do so is expressly reserved.

 

Section 6. Insurance.

 

At any time during the Term of Employment, the Company shall have the right to
insure the life of Executive for the sole benefit of the Company, in such
amounts and with such terms, as the Company may determine. All premiums payable
thereon shall be the obligation of the Company. Executive shall have no interest
in any such policy, but agrees to cooperate with the Company in procuring such
insurance by submitting to physical examinations, supplying all information
required by the insurance company, and executing all necessary documents;
provided that no financial obligation is imposed on Executive by any such
documents.

 

Section 7. Reimbursement of Business Expenses.

 

Executive is authorized to incur reasonable business expenses in carrying out
Executive’s duties and responsibilities under this Agreement, and the Company
shall promptly reimburse Executive for all such reasonable business expenses,
subject to documentation in accordance with the Company’s policy, in each case,
as in effect from time to time.

 

Section 8. Termination of Employment.

 

(a) General. The Term of Employment shall terminate upon the earliest to occur
of: (i) subject to Section 8(b), Executive’s death, (ii) subject to Section
8(b), a termination by reason of a Permanent Disability, (iii) a termination by
the Company with or without Cause, (iv) a termination by Executive with or
without Good Reason and (v) non-renewal of the Term of Employment. Upon any
termination of Executive’s employment for any reason, except as may otherwise be
requested by the Company in writing and agreed upon in writing by Executive,
Executive shall resign from any and all directorships, committee memberships,
and any other positions Executive holds with the Company or any other member of
the Company Group. Notwithstanding anything herein to the contrary, the payment
(or commencement of a series of payments) hereunder of any nonqualified deferred
compensation (within the meaning of Section 409A of the Code) upon a termination
of employment shall be delayed until such time as Executive has also undergone a
“separation from service” as defined in Treas. Reg. 1.409A-1(h), at which time
such nonqualified deferred compensation (calculated as of the date of
Executive’s termination of employment hereunder) shall be paid (or commence to
be paid) to Executive on the schedule set forth in this Section 8 as if
Executive had undergone such termination of employment (under the same
circumstances) on the date of Executive’s ultimate “separation from service.”

 



3

 

 

(b) Termination Due to Death or Permanent Disability. Executive’s employment
shall terminate automatically upon Executive’s death. The Company may terminate
Executive’s employment immediately upon the occurrence of a Permanent
Disability, such termination to be effective upon Executive’s receipt of written
notice of such termination. Upon Executive’s death or in the event that
Executive’s employment is terminated due to Executive’s Permanent Disability,
Executive or Executive’s estate or Executive’s beneficiaries, as the case may
be, shall be entitled to:

 

(i) The Accrued Obligations;

 

(ii) The Severance, payable in ratable installments in accordance with the
Company’s regular payroll practices during the Severance Term; and

 

(iii) The Annual Bonus, to the extent earned and pro-rated for any fractional
years, payable in accordance with Section 4(b).

 

Following Executive’s death or a termination of Executive’s employment by reason
of a Permanent Disability, except as set forth in this Section 8(b), Executive
shall have no further rights to any compensation or any other benefits under
this Agreement. For the avoidance of doubt, Executive’s sole and exclusive
remedy in connection with a termination of employment due to death or Permanent
Disability shall be receipt of the amounts and benefits set forth in clauses (i)
through (iii) of Section 8(b) hereof.

 

(c) Termination by the Company for Cause.

 

(i) The Company may terminate Executive’s employment at any time for Cause,
effective upon Executive’s receipt of written notice of such termination.

 

(ii) In the event that the Company terminates Executive’s employment for Cause,
Executive shall be entitled only to the Accrued Obligations. Following such
termination of Executive’s employment for Cause, except as set forth in this
Section 8(c), Executive shall have no further rights to any compensation or any
other benefits under this Agreement.

 

(d) Termination by the Company without Cause. The Company may terminate
Executive’s employment at any time during the Term of Employment without Cause,
effective upon Executive’s receipt of written notice of such termination. In the
event that Executive’s employment is terminated by the Company without Cause
(other than due to death or Permanent Disability) during the Term of Employment,
Executive shall be entitled to:

 

(i) The Accrued Obligations;

 

(ii) The Severance, payable in ratable installments in accordance with the
Company’s regular payroll practices during the Severance Term;

 

(iii) The Annual Bonus, to the extent earned and pro-rated for any fractional
years, payable in accordance with Section 4(b);

 



4

 

 

(iv) To the extent permissible under the Company’s group health plan and subject
to (A) Executive’s timely election of continuation coverage under COBRA and
continued COBRA eligibility and (B) Executive’s continued copayment of premiums
at the same level and cost to Executive as if Executive were an employee of the
Company (excluding, for purposes of calculating cost, an employee’s ability to
pay premiums with pre-tax dollars), continuation, during the Severance Term (or
if earlier, until the date that Executive becomes eligible to receive any health
benefits as a result of subsequent employment or service during the Severance
Term, with Executive being required to inform the Company within one (1) week of
becoming eligible for group medical coverage from another employer), of health
benefits provided to Executive and Executive’s dependents immediately prior to
such termination, at the same cost applicable to active employees of the
Company; and

 

(v) Accelerated vesting of any outstanding equity awards which were scheduled to
vest within the following one (1) year after such date of Executive’s
termination without Cause, with any unvested performance-based awards deemed
achieved at the greater of actual and target performance.

 

Following such termination of Executive’s employment by the Company without
Cause, except as set forth in this Section 8(d), Executive shall have no further
rights to any compensation or any other benefits under this Agreement. For the
avoidance of doubt, Executive’s sole and exclusive remedy in connection with a
termination of employment without Cause shall be receipt of the amounts and
benefits set forth in clauses (i) through (v) of Section 8(d) hereof.

 

(e) Termination by Executive with Good Reason. Executive may terminate
Executive’s employment with Good Reason during the Term of Employment by
providing the Company thirty (30) days’ written notice setting forth in
reasonable specificity the event that constitutes Good Reason, which written
notice, to be effective, must be provided to the Company within sixty (60) days
of the occurrence of such event. During such thirty (30) day notice period, the
Company shall have a cure right and if not cured within such period, Executive’s
termination will be effective upon the expiration of such cure period, and
Executive shall be entitled to the same payments and benefits as provided in
Section 8(d) hereof for a termination by the Company without Cause, subject to
the same conditions on payment and benefits as described in Section 8(d) hereof.
Following such termination of Executive’s employment by Executive with Good
Reason, except as set forth in this Section 8(e), Executive shall have no
further rights to any compensation or any other benefits under this Agreement.
For the avoidance of doubt, Executive’s sole and exclusive remedy in connection
with a termination of employment with Good Reason shall be receipt of the
amounts and benefits set forth in clauses (i) through (v) of Section 8(d)
hereof.

 

(f) Termination by Executive without Good Reason. Executive may terminate
Executive’s employment without Good Reason by providing the Company sixty (60)
days’ written notice of such termination. In the event of a termination of
employment by Executive under this Section 8(f), Executive shall be entitled
only to the Accrued Obligations. In the event of termination of Executive’s
employment under this Section 8(f), the Company may, in its sole and absolute
discretion, by written notice accelerate such date of termination without
changing the characterization of such termination as a termination by Executive
without Good Reason. Following such termination of Executive’s employment by
Executive without Good Reason, except as set forth in this Section 8(f),
Executive shall have no further rights to any compensation or any other benefits
under this Agreement.

 



5

 

 

(g) Termination Due to Non-Renewal of the Term of Employment. In the event that
either party terminates this Agreement by a notice of non-renewal of the
then-current Term of Employment, as set forth in Section 2 hereof, Executive
shall be entitled only to:

 

(i) The Accrued Obligations; and

 

(ii) Accelerated vesting of any outstanding equity awards which were scheduled
to vest within the following one (1) year after such date of Executive’s
termination due to non-renewal, with any unvested performance-based awards
deemed achieved at the greater of actual and target performance.

 

Following such termination of Executive’s employment due to non-renewal of a
Term of Employment, except as set forth in this Section 8(g), Executive shall
have no further rights to any compensation or any other benefits under this
Agreement.

 

(h) Termination in Connection with a Change in Control. In the event that (i)
Executive’s employment is terminated by the Company without Cause as set forth
in Section 8(d) or (ii) Executive terminates Executive’s employment with Good
Reason as set forth in Section 8(e) within the ninety (90) day period prior to
or the two (2) year period immediately following a Change in Control of the
Company, Executive shall be entitled to:

 

(i) the receipt of the amounts and benefits set forth in clauses (i) through
(iv) of Section 8(d); and

 

(ii) accelerated vesting of all outstanding equity awards, with any unvested
performance-based awards deemed achieved at the greater of actual and target
performance.

 

Following such termination of Executive’s employment by the Company without
Cause or by Executive with Good Reason within the ninety (90) day period prior
to or the two (2) year period immediately following a Change in Control of the
Company, except as set forth in this Section 8(h), Executive shall have no
further rights to any compensation or any other benefits under this Agreement.
For the avoidance of doubt, Executive’s sole and exclusive remedy in connection
with a termination of employment by the Company without Cause or by Executive
with Good Reason within the ninety (90) day period prior to or the two (2) year
period immediately following a Change in Control of the Company shall be receipt
of the amounts and benefits set forth in clauses (i) and (ii) of this Section
8(h).

 

(i) Release. Notwithstanding any provision herein to the contrary, the payment
of any amount or provision of any benefit pursuant to subsection (d), (e), (g)
or (h) of this Section 8 (other than the Accrued Obligations) (collectively, the
“Severance Benefits”) shall be conditioned upon Executive’s execution and
delivery to the Company of an irrevocable Release of Claims in a form
substantially similar to the form attached hereto as Exhibit B (the “General
Release”) within sixty (60) days following the date of the Executive’s
termination of employment hereunder, and non-revocation of the General Release
(and the expiration of any revocation period contained in such General Release).
If Executive fails to execute and deliver an irrevocable General Release prior
to the end of such sixty (60) day period, or timely revokes Executive’s
acceptance of such General Release following its execution, Executive shall not
be entitled to any of the Severance Benefits. Further, to the extent that any of
the Severance Benefits constitutes “nonqualified deferred compensation” for
purposes of Section 409A of the Code, any payment of any amount or provision of
any benefit otherwise scheduled to occur prior to the sixtieth (60th) day
following the date of Executive’s termination of employment hereunder, but for
the condition on executing the General Release as set forth herein, shall not be
made until the first regularly scheduled payroll date following such sixtieth
(60th) day, after which any remaining Severance Benefits shall thereafter be
provided to Executive according to the applicable schedule set forth herein.

 



6

 

 

(j) Repayment of Severance Benefits. Notwithstanding anything in this Agreement
to the contrary (including this Section 8), in the event that Executive breaches
any provision of the Non-Interference Agreement or the General Release, (i) the
Severance Benefits shall immediately terminate, and the Company shall have no
further obligations to Executive with respect thereto and (ii) Executive shall
promptly repay all Severance Benefits previously received by Executive or
Executive’s dependents to the Company.

 

Section 9. Non-Interference Agreement.

 

As a condition of Executive’s employment with the Company and the effectiveness
of this Agreement, Executive has, on or prior to the date hereof, executed and
delivered to the Company the Non-Interference Agreement, which is incorporated
herein by reference.

 

Section 10. Representations and Warranties of Executive.

 

Executive represents and warrants to the Company that:

 

(a) Executive is entering into this Agreement voluntarily and that Executive’s
employment hereunder and compliance with the terms and conditions hereof will
not conflict with or result in the breach by Executive of any agreement to which
Executive is a party or by which Executive may be bound;

 

(b) Executive has not violated, and in connection with Executive’s employment
with the Company will not violate, any non-solicitation, non-interference,
non-competition, confidentiality or other similar covenant or agreement of a
prior employer by which Executive is or may be bound;

 

(c) In connection with Executive’s employment with the Company, Executive will
not use or disclose any trade secret, confidential and/or proprietary
information Executive may have obtained in connection with employment with any
prior employer; and

 

(d) None of the Company, or any other member of the Company Group or any of
their respective representatives, has provided any legal advice to Executive in
connection with this Agreement and that Executive has been advised by the
Company to seek, and Executive has sought, legal advice from Executive’s own
legal counsel regarding this Agreement.

 



7

 

 

Section 11. Taxes; Deductions.

 

The Company may withhold from any payments made under this Agreement all
applicable taxes, including but not limited to income, employment, and social
insurance taxes, as shall be required by law and all required or authorized
deductions. Executive acknowledges and represents that the Company has not
provided any tax advice to Executive in connection with this Agreement and that
Executive has been advised by the Company to seek tax advice from Executive’s
own tax advisors regarding this Agreement and payments that may be made to
Executive pursuant to this Agreement.

 

Section 12. Set Off; Mitigation.

 

The Company’s obligation to pay Executive the amounts provided and to make the
arrangements provided hereunder shall be subject to set-off, counterclaim, or
recoupment of amounts owed by Executive to the Company or any other member of
the Company Group; provided, however, that to the extent any amount so subject
to set-off, counterclaim, or recoupment is payable in installments hereunder,
such set-off, counterclaim, or recoupment shall not modify the applicable
payment date of any installment, and to the extent an obligation cannot be
satisfied by reduction of a single installment payment, any portion not
satisfied shall remain an outstanding obligation of Executive and shall be
applied to the next installment only at such time the installment is otherwise
payable pursuant to the specified payment schedule.

 

Section 13. Additional Section 409A Provisions.

 

Notwithstanding any provision in this Agreement to the contrary:

 

(a) Any payment otherwise required to be made hereunder to Executive at any date
as a result of the termination of Executive’s employment shall be delayed for
such period of time as may be necessary to meet the requirements of Section
409A(a)(2)(B)(i) of the Code (the “Delay Period”). On the first business day
following the expiration of the Delay Period, Executive shall be paid, in a
single cash lump sum, an amount equal to the aggregate amount of all payments
delayed pursuant to the preceding sentence, and any remaining payments not so
delayed shall continue to be paid pursuant to the payment schedule set forth
herein.

 

(b) Each payment in a series of payments hereunder shall be deemed to be a
separate payment for purposes of Section 409A of the Code.

 

(c) To the extent that any right to reimbursement of expenses or payment of any
benefit in-kind under this Agreement constitutes nonqualified deferred
compensation (within the meaning of Section 409A of the Code), (i) any such
expense reimbursement shall be made by the Company no later than the last day of
the taxable year following the taxable year in which such expense was incurred
by Executive, (ii) the right to reimbursement or in-kind benefits shall not be
subject to liquidation or exchange for another benefit, and (iii) the amount of
expenses eligible for reimbursement or in-kind benefits provided during any
taxable year shall not affect the expenses eligible for reimbursement or in-kind
benefits to be provided in any other taxable year; provided, that the foregoing
clause shall not be violated with regard to expenses reimbursed under any
arrangement covered by Section 105(b) of the Code solely because such expenses
are subject to a limit related to the period the arrangement is in effect.

 



8

 

 

(d) While the payments and benefits provided hereunder are intended to be
structured in a manner to avoid the implication of any penalty taxes under
Section 409A of the Code, in no event whatsoever shall the Company or any of its
affiliates be liable for any additional tax, interest, or penalties that may be
imposed on Executive as a result of Section 409A of the Code or any damages for
failing to comply with Section 409A of the Code (other than for withholding
obligations or other obligations applicable to employers, if any, under Section
409A of the Code).

 

Section 14. Successors and Assigns; No Third-Party Beneficiaries.

 

(a) The Company. This Agreement shall inure to the benefit of the Company and
its successors and assigns and may be assigned freely by the Company to any
affiliate or successor of the Company (including any purchaser of assets).

 

(b) Executive. Executive’s rights and obligations under this Agreement shall not
be transferable by Executive by assignment or otherwise; provided, however, that
if Executive shall die, all amounts then payable to Executive hereunder shall be
paid in accordance with the terms of this Agreement to Executive’s devisee,
legatee, or other designee, or if there be no such designee, to Executive’s
estate.

 

(c) No Third-Party Beneficiaries. Except as otherwise set forth in Section 8(b)
or Section 14(a) hereof, nothing expressed or referred to in this Agreement will
be construed to give any Person other than the Company, the other members of the
Company Group and Executive any legal or equitable right, remedy, or claim under
or with respect to this Agreement or any provision of this Agreement.

 

Section 15. Waiver and Amendments.

 

Any waiver, alteration, amendment, or modification of any of the terms of this
Agreement shall be valid only if made in writing and signed by Executive and a
duly authorized representative of the Company. No waiver by either of the
parties hereto of their rights hereunder shall be deemed to constitute a waiver
with respect to any subsequent occurrences or transactions hereunder unless such
waiver specifically states that it is to be construed as a continuing waiver.
The failure of either party hereto to take any action by reason of any breach
will not deprive such party of the right to take action at any time.

 

Section 16. Severability.

 

If any covenants or such other provisions of this Agreement are found to be
invalid or unenforceable by a final determination of a court of competent
jurisdiction, (a) the remaining terms and provisions hereof shall be unimpaired,
and (b) the invalid or unenforceable term or provision hereof shall be deemed
replaced by a term or provision that is valid and enforceable to the maximum
extent permitted by applicable law and that comes closest to expressing the
intention of the invalid or unenforceable term or provision hereof.

 



9

 

 

Section 17. Governing Law; Waiver of Jury Trial.

 

THIS AGREEMENT IS GOVERNED BY AND IS TO BE CONSTRUED UNDER THE LAWS OF THE
COMMONWEALTH OF MASSACHUSETTS. EACH OF THE PARTIES HERETO SUBMITS TO THE
EXCLUSIVE JURISDICTION OF ANY STATE OR FEDERAL COURT SITTING IN THE COMMONWEALTH
OF MASSACHUSETTS, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT, AGREES THAT ALL CLAIMS IN RESPECT OF THE ACTION OR PROCEEDING MAY BE
HEARD AND DETERMINED IN ANY SUCH COURT AND AGREES NOT TO BRING ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT IN ANY OTHER COURT. EACH
PARTY TO THIS AGREEMENT ALSO HEREBY WAIVES ANY RIGHT TO TRIAL BY JURY IN
CONNECTION WITH ANY SUIT, ACTION, OR PROCEEDING UNDER OR IN CONNECTION WITH THIS
AGREEMENT.

 

Section 18. Notices.

 

(a) Place of Delivery. Every notice or other communication relating to this
Agreement shall be in writing, and shall be mailed to or delivered to the party
for whom or which it is intended at such address as may from time to time be
designated by it in a notice mailed or delivered to the other party as herein
provided; provided, that unless and until some other address is so designated,
all notices and communications by Executive to the Company shall be mailed or
delivered to the Company at its principal executive office with attention to the
Company’s General Counsel, and all notices and communications by the Company to
Executive may be given to Executive personally or may be mailed to Executive at
Executive’s last known address, as reflected in the Company’s records.

 

(b) Date of Delivery. Any notice so addressed shall be deemed to be given (i) if
delivered by hand, on the date of such delivery, (ii) if mailed by courier or by
overnight mail, on the first business day following the date of such mailing,
and (iii) if mailed by registered or certified mail, on the third business day
after the date of such mailing.

 

Section 19. Section Headings; Construction and Interpretation.

 

The headings of the sections and subsections of this Agreement are inserted for
convenience only and shall not be deemed to constitute a part thereof or affect
the meaning or interpretation of this Agreement or of any term or provision
hereof. The language used in this Agreement shall be deemed to be the language
chosen by the parties hereto to express their mutual intent, and no rule of
strict construction shall be applied against any party. The definitions of terms
herein shall apply equally to the singular and plural forms of the terms
defined. The words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”. Unless the context requires
otherwise (i) any definition of or reference to any agreement, instrument or
other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein), (ii) any reference herein to any Person
shall be construed to include such Person’s successors and assigns, (iii) the
words “herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof and (iv) all references herein to Sections shall be construed
to refer to Sections of this Agreement unless otherwise noted. The recitals
hereto are hereby incorporated herein.

 



10

 

 

Section 20. Entire Agreement.

 

This Agreement, the Non-Interference Agreement and the General Release together
with any other exhibits attached hereto, constitutes the entire understanding
and agreement of the parties hereto with respect to the subject matter hereof
and thereof. This Agreement merges and supersedes all prior negotiations,
discussions, representations, proposals, correspondence, communications,
understandings, and agreements between the parties relating to the subject
matter of this Agreement; provided, however, that the provisions of this
Agreement are in addition to and complement (and do not replace or supersede)
any other written agreement(s) or parts thereof between Executive and any member
of the Company Group that create restrictions on Executive with respect to
confidentiality, non-disclosure, non-competition, non-solicitation,
non-interference or non-disparagement. The parties represent that, in executing
this Agreement, each party has not relied upon any representation or statement
made by the other party, other than those set forth in this Agreement, with
regard to the subject matter, basis, or effect of this Agreement.

 

Section 21. Survival of Operative Sections.

 

Upon any termination of Executive’s employment, the provisions of Section 8
through Section 22 of this Agreement (together with any related definitions set
forth in Section 1 hereof) shall survive to the extent necessary to give effect
to the provisions thereof.

 

Section 22. Counterparts.

 

This Agreement may be executed in multiple counterparts, each of which shall be
deemed to be an original but all of which together shall constitute one and the
same instrument. The execution of this Agreement may be by actual or electronic
(including by means of facsimile or email transmission) signature.

 

*    *    *

 



11

 

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

   

  COMPANY       ATLAS TECHNICAL CONSULTANTS, LLC         By: /s/ L. Joe Boyer  
Name: L. Joe Boyer   Title: Chief Executive Officer

 

Signature Page to Employment Agreement

 



 

 

  

  EXECUTIVE       /s/ David Quinn   David Quinn

 

Signature Page to Employment Agreement

 

 

 

 

APPENDIX A
Definitions

 

(a) “Accrued Obligations” shall mean (i) all accrued but unpaid Base
Compensation through the date of termination of Executive’s employment, (ii) any
unpaid or unreimbursed expenses incurred in accordance with Section 7 hereof
through the date of termination of Executive’s employment, (iii) any benefits
provided under the Company’s employee benefit plans upon a termination of
employment, in accordance with the terms contained therein, and (iv) rights with
respect to equity of the Company Group, subject to, and in accordance with, the
terms and conditions of the Plan and any subscription, grant or similar
agreement relating to such equity.

 

(b) “Agreement” shall have the meaning set forth in the preamble hereto.

 

(c) “Annual Bonus” shall have the meaning set forth in Section 4(b).

 

(d) “Atlas” shall have the meaning set forth in Section 4(c).

 

(e) “Base Compensation” shall mean the annual salary provided for in Section
4(a).

 

(f) “Board” shall mean the Board of Directors of Atlas.

 

(g) “Cause” shall mean (i) Executive’s act(s) of gross negligence or willful
misconduct in the course of Executive’s employment hereunder, (ii) willful
failure or refusal by Executive to perform Executive’s duties or
responsibilities to the Company Group or to follow the lawful directives of the
Chief Executive Officer or its designee (other than as a result of death or
Permanent Disability), (iii) misappropriation (or attempted misappropriation) by
Executive of any assets or business opportunities of the Company or any other
member of the Company Group, (iv) Executive’s commission of indictment for,
conviction of or pleading guilty or nolo contendere to any felony or any crime
involving moral turpitude, (v) Executive’s failure to cooperate in any material
way with any audit or investigation of the business or financial practices of
the Company Group, (vi) Executive’s commitment of (or attempting to commit) any
act of theft, embezzlement, fraud, malfeasance, dishonesty or misappropriation
of the Company Group’s property, (vii) Executive’s breach of this Agreement, the
Non-Interference Agreement or any other non-competition, non-solicitation,
confidentiality, non-disparagement or other restrictive covenant provisions
relating to any member of the Company Group by which the Executive may be bound,
or any other agreement between Executive, on the one hand, and a member of the
Company Group, on the other hand, (viii) Executive’s material violation of the
Company’s code of conduct or other written policy or (ix) Executive’s deliberate
misconduct which is reasonably likely to be materially damaging to any member of
the Company Group.

 

(h) “Change in Control” shall have the meaning set forth in the Plan.

 

(i) “COBRA” shall mean Section 4980B of the Code and Title I, Subtitle B, Part 6
of ERISA.

 



Appendix A to Employment Agreement 

 

 

(j) “Code” shall mean the Internal Revenue Code of 1986, as amended, and the
rules and regulations promulgated thereunder.

 

(k) “Company” shall have the meaning set forth in the preamble hereto.

 

(l) “Company Group” shall mean, collectively, the Company, Atlas and their
respective subsidiaries and affiliates.

 

(m) “Delay Period” shall have the meaning set forth in Section 13(a) hereof.

 

(n) “Executive” shall have the meaning set forth in the preamble hereto.

 

(o) “Good Reason” shall mean, without Executive’s consent, (i)  a material and
ongoing diminution in Executive’s title, duties or responsibilities as set forth
in Section 3 hereof, measured as of the date hereof (ii) the relocation of
Executive’s principal place of employment (as provided in Section 3(c) hereof)
more than twenty-five (25) miles from its current location or (iii) any other
material breach of a provision of this Agreement by the Company (other than a
provision that is covered by clause (i) or (ii) above); provided, that none of
the foregoing events shall constitute Good Reason unless the Company fails to
cure such event within thirty (30) days after receipt from the Executive of
written notice of the event which constitutes Good Reason as contemplated in
Section 8(e), which written notice shall give reasonable specificity in the
nature of the circumstances determined by the Executive in good faith to
constitute Good Reason; and provided, further, that “Good Reason” shall cease to
exist for an event on the sixtieth (60th) day following the occurrence of such
event, unless the Executive has given the Company written notice thereof prior
to such date. Executive acknowledges and agrees that Executive’s exclusive
remedy in the event of any breach of this Agreement shall be to assert Good
Reason pursuant to the terms and conditions of Section 8(e) hereof.
Notwithstanding the foregoing, during the Term of Employment, in the event that
the Company reasonably believes that Executive may have engaged in conduct that
could constitute Cause hereunder, the Company may, in its sole and absolute
discretion, suspend Executive from performing Executive’s duties hereunder, and
in no event shall any such suspension constitute an event pursuant to which
Executive may terminate employment with Good Reason or otherwise constitute a
breach hereunder; provided, that no such suspension shall alter the Company’s
obligations under this Agreement during such period of suspension.

 

(p) “Initial Term of Employment” shall mean the period specified in Section 2
hereof.

 

(q) “Non-Interference Agreement” shall mean the Confidentiality,
Non-Interference, and Invention Assignment Agreement dated as of the date
hereof, by and between the Company and Executive, and attached hereto as Exhibit
C.

 

(r) “Permanent Disability” shall mean any physical or mental disability or
infirmity of Executive that prevents, or, in the good faith determination of the
Board, would be reasonably likely to prevent, the performance of Executive’s
duties for a period of (i) ninety (90) consecutive days or (ii) one hundred
twenty (120) non-consecutive days during any twelve (12) month period. Any
question as to the existence, extent, or potentiality of Executive’s Permanent
Disability shall be determined by the Board in good faith.

 



Appendix A to Employment Agreement 

 

 

(s) “Person” shall mean any individual, corporation, partnership, limited
liability company, joint venture, association, joint-stock company, trust
(charitable or non-charitable), unincorporated organization, or other form of
business entity.

 

(t) “Severance” shall mean an amount equal to one hundred percent (100%) of
Executive’s then-applicable Base Compensation.

 

(u) “Severance Benefits” shall have the meaning set forth in Section 8(i)
hereof.

 

(v) “Severance Term” shall mean the twelve (12) month period following
Executive’s termination of employment.

 

(w) “Term of Employment” shall mean the Initial Term of Employment and the
period of any extension thereof in accordance with Section 2 hereof.

 



Appendix A to Employment Agreement 

 

 

Exhibit A

 

Employee Terms

 

Executive Name  Position  Base
Compensation   Target Bonus
Opportunity  David Quinn  Chief Financial Officer  $370,000    75%

 

Exhibit A to Employment Agreement

 

 

Exhibit B

 

General Release

 

(Please see attached)

 



Exhibit B to Employment Agreement

 

 

GENERAL RELEASE

 

As a condition precedent to Atlas Technical Consultants, LLC, a Delaware limited
liability company (the “Company”) providing the consideration set forth in
Section 8[(d)/(e)/(h)] of the Employment Agreement, by and between the Company
and Executive, dated May 11, 2020 (the “Employment Agreement”), to which this
General Release is attached as Exhibit B (this “Release”), to the undersigned
executive (“Executive”), Executive hereby agrees to the terms of this Release as
follows:

 

1. Release.

 

(a) Subject to Section 1(c) below, Executive, on behalf of Executive and
Executive’s heirs, executors, administrators, successors and assigns, hereby
voluntarily, unconditionally, irrevocably and absolutely releases and discharges
the Company, its parent, and each of their subsidiaries, affiliates, and all of
their past and present employees, officers, directors, agents, owners,
shareholders, representatives, members, attorneys, insurers and benefit plans,
and all of their successors and assigns (collectively, the “Released Parties”),
from any and all claims, demands, causes of action, suits, controversies,
actions, cross-claims, counter-claims, demands, debts, compensatory damages,
liquidated damages, punitive or exemplary damages, any other damages, claims for
costs and attorneys’ fees, losses or liabilities of any nature whatsoever in law
and in equity and any other liabilities, known or unknown, suspected or
unsuspected of any nature whatsoever (hereinafter, “Claims”) that Executive has
or may have against the Released Parties: (i) from the beginning of time through
the date upon which Executive signs this Release; (ii) arising from or in any
way related to Executive’s employment or termination of employment with any
Released Parties; (iii) arising from or in any way related to any agreement with
any Released Parties, including the Employment Agreement (other than Section
8[(d)/(e)/(h)] of the Employment Agreement); and/or (iv) arising from or in any
way related to awards, policies, plans, programs or practices of any Released
Parties that may apply to Executive or in which Executive may participate, in
each case, including, but not limited to, under any federal, state or local law,
act, statute, code, order, judgment, injunction, ruling, decree or writ,
ordinance or regulation, including, but not limited to, any Claims under
including, but not limited to, any allegation, claim or violation, arising
under: Title VII of the Civil Rights Act of 1964, as amended; the Civil Rights
Act of 1991; the Age Discrimination in Employment Act of 1967, as amended
(including the Older Workers Benefit Protection Act); the Equal Pay Act of 1963,
as amended; the Americans with Disabilities Act of 1990; the Family and Medical
Leave Act of 1993; the Worker Adjustment Retraining and Notification Act; the
Employee Retirement Income Security Act of 1974; the Rehabilitation Act; the
Sarbanes-Oxley Act; the Fair Credit Reporting Act; the Equal Pay Act; the
National Labor Relations Act; to the extent permitted by applicable law, any
whistleblower, relator, False Claims Act or qui tam claims and/or any personal
right to recovery under such claims; the Occupational Safety and Health Act; any
applicable Executive Order Programs; the Fair Labor Standards Act; the
Massachusetts Fair Employment Practices Law; the Massachusetts Civil Rights Act;
the Massachusetts Equal Rights Act; the Minimum Fair Wage Law; the Massachusetts
Wage Act (as further described in sub-section (b), below); the Massachusetts
Equal Pay Act; the Massachusetts Parental Leave Law; the Massachusetts Small
Necessities Leave Act; any claims arising under any other federal, state or
local civil or human rights law, or under any other local, state, or federal
law, regulation or ordinance; or under any public policy, contract or tort, or
under common law; or arising under any policies, practices or procedures of the
Company; or any claim for wrongful discharge, breach of contract, infliction of
emotional distress, defamation; or any claim for costs, fees, or other expenses,
including attorneys’ fees incurred in these matters.

 



Exhibit B to Employment Agreement

 

 

(b) Massachusetts Wage Act Waiver. Executive agrees that this release includes
claims against the Company and the Released Parties under Mass. Gen. Laws c. 149
Section 148, et. seq. (the Massachusetts Wage Act). These claims include, but
are not limited to, claims for failure to pay earned wages, failure to pay
overtime, failure to pay earned commissions, failure to timely pay wages,
failure to pay accrued vacation or holiday pay, failure to furnish appropriate
pay stubs, improper wage deductions, and failure to provide proper check-cashing
facilities.

 

(c) Executive understands that Executive may later discover claims or facts that
may be different than, or in addition to, those which Executive now knows or
believes to exist with regards to the subject matter of this Release and the
releases in this Section 1, and which, if known at the time of executing this
Release, may have materially affected this Release or Executive’s decision to
enter into it. Executive hereby waives any right or claim that might arise as a
result of such different or additional claims or facts.

 

(d) This Release is not intended to bar or affect (i) any Claims that may not be
waived by private agreement under applicable law, such as claims for workers’
compensation or unemployment insurance benefits, (ii) vested rights under the
Company’s 401(k) or pension plan, (iii) any Claim relating to directors’ and
officers’ liability insurance coverage or any right of indemnification under the
Company’s organizational documents or otherwise to which Executive is entitled,
(iv) any right to the payments and benefits set forth in Section 8[(d)/(e)/(h)]
of the Employment Agreement, and/or (v) any Accrued Obligations (as such term is
defined in the Employment Agreement).

 

(e) Nothing in this Release is intended to prohibit or restrict Executive’s
right to file a charge with, or participate in a charge by, the Equal Employment
Opportunity Commission or any other administrative body or governmental agency;
provided, however, that Executive hereby waives the right to recover any
monetary damages or other relief against any Released Parties to the fullest
extent permitted by law, excepting any benefit or remedy to which Executive is
or becomes entitled to pursuant to Section 922 of the Dodd-Frank Wall Street
Reform and Consumer Protection Act.

 

(f) Notwithstanding anything in this Release to the contrary, Executive’s
release of Claims under the ADEA (the “ADEA Release”) shall only become
effective upon: (i) Executive’s separate signature set forth on the signature
page of this Release reflecting his assent to his release of Claims under the
ADEA and (ii) the occurrence of the ADEA Release Effective Date.

 

(g) Executive represents that Executive has made no assignment or transfer of
any right or Claim covered by this Section 1 and that Executive further agrees
that he is not aware of any such right or Claim covered by this Section 1.

 



Exhibit B to Employment Agreement

 

 

2. Return of Company Property. Executive acknowledges that Executive has
complied with Section 3 of the Confidentiality, Non-Interference and Invention
Assignment Agreement, by and between the Company and Executive, dated May [●],
2020 (the “Non-Interference Agreement”). If Executive discovers any property of
the Released Parties in his possession after his termination of employment,
Executive shall immediately return such property to the Company.

 

3. Nondisparagement. Subject to Section 7(b) below, Executive agrees not to, and
to cause any business or entity controlled by Executive not to, (a) make any
statement, written or oral, directly or indirectly, which in any way disparages
the Released Parties in any manner whatsoever, or portrays the Released Parties
in a negative light or would in any way place the Released Parties in disrepute
and/or (b) encourage anyone else to disparage or criticize the Released Parties,
or put them in a bad light.

 

4. Continuing Obligations. Executive acknowledges and agrees that he will comply
with all applicable restrictive covenants contained in this Release, the
Employment Agreement, the Non-Interference Agreement and any agreement
contemplated by any of the foregoing at all times, and such provisions are
expressly incorporated herein by reference (the “Continuing Obligations”).
Executive acknowledges and agrees that he has not breached any of the Continuing
Obligations.

 

5. Consultation/Voluntary Agreement. Executive acknowledges that the Company has
advised Executive of Executive’s right to consult with an attorney prior to
executing this Release. Executive has carefully read and fully understands all
of the provisions of this Release. Executive is entering into this Release,
knowingly, freely and voluntarily in exchange for good and valuable
consideration to which Executive would not be entitled in the absence of
executing and not revoking this Release.

 

6. Review and Revocation Period. Executive has been given [twenty-one (21)/
forty-five (45)] calendar days to consider the terms of this Release, although
Executive may sign it at any time sooner. Executive has seven (7) calendar days
after the date on which Executive executes this Release for purposes of the ADEA
Release to revoke Executive’s consent to the ADEA Release. Such revocation must
be in writing and must be e-mailed to [●] at [●]. Notice of such revocation of
the ADEA Release must be received within the seven (7) calendar days referenced
above. In the event of such revocation of the ADEA Release by Executive, with
the exception of the ADEA Release (which shall become null and void), this
Release shall otherwise remain fully effective. Provided that Executive does not
revoke his execution of the ADEA Release within such seven (7) day revocation
period, the “ADEA Release Effective Date” shall occur on the eighth calendar day
after the date on which he signs the signature page of this Release reflecting
Executive’s assent to the ADEA Release.

 

7. Confidentiality; Permitted Disclosures.

 

(a) Executive agrees that this Release and the Employment Agreement are
confidential and agrees not to disclose any information regarding the terms of
this Release or the Employment Agreement, except to his immediate family and any
tax or legal counsel he has consulted regarding the meaning or effect hereof or
as required by law, and Executive will instruct each of the foregoing not to
disclose the same to anyone.

 



Exhibit B to Employment Agreement

 

 

(b) Nothing in this Release or any other agreement or Company policy shall
prohibit or restrict Executive or his attorneys from: (i) making any disclosure
of relevant and necessary information or documents in any action, investigation,
or proceeding relating to this Release, or as required by law or legal process,
including with respect to possible violations of law; (ii) participating,
cooperating, or testifying in any action, investigation, or proceeding with, or
providing information to, any governmental agency or legislative body, or any
self-regulatory organization; or (iii) accepting any U.S. Securities and
Exchange Commission awards. In addition, nothing in this Release or any other
agreement or Company policy prohibits or restricts Executive from initiating
communications with, or responding to any inquiry from, any administrative,
governmental, regulatory or supervisory authority regarding any good faith
concerns about possible violations of law or regulation. Pursuant to 18 U.S.C. §
1833(b), Executive will not be held criminally or civilly liable under any
Federal or state trade secret law for the disclosure of a trade secret of the
Company or its affiliates that (i) is made (x) in confidence to a Federal,
state, or local government official, either directly or indirectly, or to
Executive’s attorney and (y) solely for the purpose of reporting or
investigating a suspected violation of law; or (ii) is made in a complaint or
other document that is filed under seal in a lawsuit or other proceeding. If
Executive files a lawsuit (not otherwise waived by this Agreement) for
retaliation by the Company for reporting a suspected violation of law, Executive
may disclose the trade secret to Executive’s attorney and use the trade secret
information in the court proceeding, if Executive files any document containing
the trade secret under seal, and does not disclose the trade secret, except
pursuant to court order. Nothing in this Agreement or any other agreement
between the parties or any other policies of the Company or its affiliates is
intended to conflict with 18 U.S.C. § 1833(b) or create liability for
disclosures of trade secrets that are expressly allowed by such section.

 

8. No Admission of Wrongdoing. Neither this Release, nor the furnishing of the
consideration for this Release, shall be deemed or construed at any time to be
an admission by the parties of any improper or unlawful conduct.

 

9. Third-Party Beneficiaries. Executive acknowledges and agrees that all
Released Parties are third-party beneficiaries of this Release and have the
right to enforce this Release.

 

10. Assignment. Executive shall not assign any rights, or delegate or
subcontract any obligations, under this Release. The Company may freely assign
its rights and obligations under this Release at any time to any successor or
affiliate.

 

11. Governing Law. This Release shall be governed by, and construed in
accordance with, the laws of the Commonwealth of Massachusetts, without regard
to the application of any choice-of-law rules that would result in the
application of another state’s laws. The parties irrevocably consent to the
jurisdiction of, and exclusive venue in, the state and federal courts in
Massachusetts with respect to any matters pertaining to, or arising from, this
Release.

 

12. Savings Clause. If any term or provision of this Release is invalid, illegal
or unenforceable in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other term or provision of this Release or
invalidate or render unenforceable such term or provision in any other
jurisdiction. Upon such determination that any term or other provision of this
Release is invalid, illegal or unenforceable, this Release shall be enforceable
as closely as possible to its intent of providing the Released Parties with a
full release of all legally releasable claims through the date upon which
Executive signs this Release.

[REMAINDER OF PAGE INTENTIONALLY BLANK]

 

Exhibit B to Employment Agreement

 

 

IN WITNESS WHEREOF, Executive has executed this Release as of the
below-indicated date(s).

 

  THIS RELEASE MAY NOT BE SIGNED PRIOR TO EXECUTIVE’S LAST DAY OF EMPLOYMENT  
EXECUTIVE           (Signature)   Date Executed:  

 

  ACKNOWLEDGED AND AGREED   WITH RESPECT TO ADEA RELEASE   EXECUTIVE          
(Signature)   Date Executed:  

  

Exhibit B to Employment Agreement

 

 

Exhibit C

 

Non-Interference Agreement

 

(Please see attached)

   

Exhibit C to Employment Agreement

 

 

CONFIDENTIALITY, NON-INTERFERENCE
AND INVENTION ASSIGNMENT AGREEMENT

 

This Confidentiality, Non-Interference and Invention Assignment Agreement (this
“Non-Interference Agreement”) is made and entered into as of May 11, 2020, by
and between Atlas Technical Consultants, LLC, a Delaware limited liability
company (the “Company”), and the undersigned (the “Executive,” “me,” “my” or
“I”), as a condition of my Employment Agreement, dated as of the date hereof,
with the Company (the “Employment Agreement”). In consideration of the mutual
covenants and agreements set forth herein and for other good and valuable
consideration, the receipt and sufficiency of which hereby are acknowledged, I
agree to the terms and conditions of this Non-Interference Agreement:

 

W I T N E S S E T H:

 

WHEREAS, in connection with, and as a condition to the Company’s entry into the
Employment Agreement, the Company and Executive desire to enter into this
Non-Interference Agreement.

 

NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are mutually acknowledged, the Company and Executive hereby
agree as follows:

 

Section 1. Confidential Information.

 

(a) Company Group Information. I acknowledge that, during the course of my
employment with or provision of services to the Company, Atlas Technical
Consultants, Inc. or any of their respective affiliates, subsidiaries and
successors (collectively, the “Company Group”), I will have access to
information about the Company Group and that my employment with or provision of
services to any member of the Company Group shall bring me into close contact
with confidential and proprietary information of the Company Group. In
recognition of the foregoing, I agree, at all times during the term of my
employment with or provision of services to any member of the Company Group and
at all times thereafter, to hold in confidence, and not to use, except for the
benefit of the Company Group, or to disclose to any Person, firm, corporation,
or other entity without written authorization of a duly authorized
representative of the Company, any Confidential Information that I obtain or
create. I further agree not to make copies of such Confidential Information
except as authorized by the Company. I understand that “Confidential
Information” means information that the Company Group has or will develop,
acquire, create, compile, discover, or own, that has value in or to the business
of the Company Group that is not generally known and that the Company Group
wishes to maintain as confidential. I understand that Confidential Information
includes, but is not limited to, any and all non-public information that relates
to the actual or anticipated business and/or products, research, or development
of the Company Group, or to the technical data, trade secrets, or know-how of
the Company Group, including, but not limited to, research, development or
product plans, or other information regarding the products or services and
markets of the Company Group, customer lists, and customers (including, but not
limited to, customers of the Company Group on whom I called or with whom I may
become acquainted during the term of my employment or provision of services to
the Company Group), software, developments, inventions, processes, formulas,
technology, designs, drawings, engineering, drilling plans, acquisition
strategies, marketing, finances, and other business information disclosed by the
Company Group either directly or indirectly in writing, orally, or by drawings
or inspection of premises, parts, equipment, or other property of the Company
Group. Notwithstanding the foregoing, and subject to Section 10 below,
Confidential Information shall not include (i) any of the foregoing items that
have become publicly and widely known through no unauthorized disclosure by me
or others who were under confidentiality obligations as to the item or items
involved or (ii) any information that I am required to disclose to, or by, any
governmental or judicial authority.

 



 

 

 

(b) Permitted Disclosures. Nothing in this Non-Interference Agreement or any
other agreement between the parties or any other policies of the Company Group
shall prohibit or restrict me or my attorneys from: (a) making any disclosure of
relevant and necessary information or documents in any action, investigation, or
proceeding relating to this Non-Interference Agreement, or as required by law or
legal process, including with respect to possible violations of law; (b)
participating, cooperating, or testifying in any action, investigation, or
proceeding with, or providing information to, any governmental agency or
legislative body, any self-regulatory organization, and/or pursuant to the
Sarbanes-Oxley Act; or (c) accepting any U.S. Securities and Exchange Commission
awards. In addition, nothing in this Non-Interference Agreement or any other
agreement between the parties or any other policies of the Company Group
prohibits or restricts me from initiating communications with, or responding to
any inquiry from, any regulatory or supervisory authority regarding any good
faith concerns about possible violations of law or regulation. Pursuant to 18
U.S.C. § 1833(b), I will not be held criminally or civilly liable under any
Federal or state trade secret law for the disclosure of a trade secret of the
Company Group that (i) is made (x) in confidence to a Federal, state, or local
government official, either directly or indirectly, or to my attorney and (y)
solely for the purpose of reporting or investigating a suspected violation of
law; or (ii) is made in a complaint or other document that is filed under seal
in a lawsuit or other proceeding. If I file a lawsuit for retaliation by the
Company Group for reporting a suspected violation of law, I may disclose the
trade secret to my attorney and use the trade secret information in the court
proceeding, if I file any document containing the trade secret under seal, and
do not disclose the trade secret, except pursuant to court order. Nothing in
this Non-Interference Agreement or any other agreement between the parties or
any other policies of the Company Group is intended to conflict with 18 U.S.C. §
1833(b) or create liability for disclosures of trade secrets that are expressly
allowed by such section.

 

(c) Former Employer Information. I represent that my performance of all or any
duties, responsibilities, and activities of employment, and my provision of
services to the Company Group has not breached and will not breach any agreement
to keep in confidence proprietary information, knowledge, or data acquired by me
in confidence or trust prior or subsequent to the commencement of my employment
with or provision of services to any member of the Company Group, and I will not
disclose to any member of the Company Group, or induce any such Person to use,
any developments, or confidential or proprietary information or material I may
have obtained in connection with employment with any prior employer in violation
of a confidentiality agreement, nondisclosure agreement, or similar agreement
with such prior employer.

 



2

 

 

Section 2. Developments.

 

(a) Developments Retained and Licensed. I have attached hereto, as Schedule A,
an executed list describing with particularity all developments, original works
of authorship, improvements, and trade secrets that were created or owned by me
prior to the commencement of my employment (collectively referred to as “Prior
Developments”), that belong solely to me or belong to me jointly with another,
that relate in any way to any of the proposed businesses, products, or research
and development of the Company Group, and that are not assigned to the Company
hereunder, or if no such list is attached, I represent that there are no such
Prior Developments. If, during any period during which I perform or performed
services for the Company Group, both before or after the date hereof (the
“Assignment Period”), whether as an officer, employee, director, independent
contractor, consultant, or agent, or in any other capacity, I incorporate (or
have incorporated) into a Company Group product or process a Prior Development
owned by me or in which I have an interest, I hereby grant the Company Group,
and the Company Group shall have, a non-exclusive, royalty-free, irrevocable,
perpetual, transferable worldwide license (with the right to sublicense) to
make, have made, copy, modify, make derivative works of, use, sell, and
otherwise distribute such Prior Development as part of or in connection with
such product or process.

 

(b) Assignment of Developments. I agree that I will, without additional
compensation, promptly make full written disclosure to the Company, and will
hold in trust for the sole right and benefit of the Company Group, all
developments, original works of authorship, inventions, concepts, know-how,
improvements, trade secrets, and similar proprietary rights, whether or not
patentable or registrable under copyright or similar laws, which I may (or have
previously) solely or jointly conceive or develop or reduce to practice, or
cause to be conceived or developed or reduced to practice, during the Assignment
Period, whether or not during regular working hours, provided they either (i)
relate at the time of conception or reduction to practice of the invention to
the business of the Company Group, or actual or demonstrably anticipated
research or development of the Company Group; (ii) result from or relate to any
work performed for the Company Group; or (iii) are developed through the use of
equipment, supplies, or facilities of the Company Group, or any Confidential
Information, or in consultation with personnel of the Company Group
(collectively referred to as “Developments”). I further acknowledge that all
Developments made by me (solely or jointly with others) within the scope of and
during the Assignment Period are “works made for hire” (to the greatest extent
permitted by applicable law) for which I am, in part, compensated by the
compensation payable to me under the Employment Agreement unless regulated
otherwise by law, but that, in the event any such Development is deemed not to
be a work made for hire, I hereby assign to the Company Group, or its designee,
all my right, title, and interest throughout the world in and to any such
Development.

 

(c) Maintenance of Records. I agree to keep and maintain adequate and current
written records of all Developments made by me (solely or jointly with others)
during the Assignment Period. The records may be in the form of notes, sketches,
drawings, flow charts, electronic data or recordings, or any other format. The
records will be available to and remain the sole property of the Company Group
at all times. I agree not to remove such records from the Company’s place of
business except as expressly permitted by Company policy, which may, from time
to time, be revised at the sole election of the Company for the purpose of
furthering the business of the Company Group.

 



3

 

 

(d) Intellectual Property Rights. I agree to assist the Company Group, or its
designee, at the Company’s expense, in every way to secure the rights of the
Company Group in the Developments and any copyrights, patents, trademarks,
service marks, database rights, domain names, mask work rights, moral rights,
and other intellectual property rights relating thereto in any and all
countries, including the disclosure to the Company of all pertinent information
and data with respect thereto, the execution of all applications,
specifications, oaths, assignments, recordations, and all other instruments that
the Company shall deem necessary in order to apply for, obtain, maintain, and
transfer such rights and in order to assign and convey to the Company Group the
sole and exclusive right, title, and interest in and to such Developments, and
any intellectual property and other proprietary rights relating thereto. I
further agree that my obligation to execute or cause to be executed, when it is
in my power to do so, any such instrument or papers shall continue after the
termination of the Assignment Period until the expiration of the last such
intellectual property right to expire in any country of the world; provided,
however, the Company shall reimburse me for my reasonable expenses incurred in
connection with carrying out the foregoing obligation. If the Company is unable
because of my mental or physical incapacity or unavailability for any other
reason to secure my signature to apply for or to pursue any application for any
United States or foreign patents or copyright registrations covering
Developments or original works of authorship assigned to the Company Group as
set forth above, then I hereby irrevocably designate and appoint the Company and
its duly authorized officers and agents as my agent and attorney in fact to act
for and in my behalf and stead to execute and file any such applications or
records and to do all other lawfully permitted acts to further the application
for, or prosecution, issuance, maintenance, and transfer of, patent letters or
registrations thereon with the same legal force and effect as if originally
executed by me. I hereby waive and irrevocably quitclaim to the Company Group
any and all claims, of any nature whatsoever, that I now or hereafter have for
past, present, or future infringement of any and all proprietary rights assigned
to the Company Group.

 

Section 3. Returning Company Group Documents. I agree that, at the time of
termination of my employment with or provision of services to any member of the
Company Group or at any other time as requested by the Company, I will deliver
to the Company (and will not keep in my possession, recreate, or deliver to
anyone else) any and all Confidential Information and all other documents,
materials, information, and property developed by me pursuant to my employment
or engagement with the Company Group or otherwise belonging to the Company
Group. I agree further that any property situated on the Company Group’s
premises and owned by the Company Group, including storage media, filing
cabinets, and other work areas, is subject to inspection by personnel of the
Company Group at any time with or without notice.

 

Section 4. Disclosure of Agreement. As long as it remains in effect, I will
disclose the existence of this Non-Interference Agreement to any prospective
employer, partner, co-venturer, investor, or lender prior to entering into an
employment, partnership, or other business relationship with such Person.

 

Section 5. Restrictions on Interfering. I acknowledge and agree that the
covenants contained in this Section 5 are in addition to, and not in lieu of,
any similar restrictions that may exist in any other agreement between any
member of the Company Group and me, as may be modified, amended, restated or
amended and restated from time to time, and to the extent I am a party to such
an agreement, the Company may elect to enforce the covenants contained therein
without limiting the Company’s rights to enforce the covenants contained herein.

 



4

 

 

(a) Non-Competition. In consideration of the Company Group’s willingness to
offer me the payments and benefits provided in Sections 4(b) and 4(c) and
Section 5 of my Employment Agreement (collectively, the “Consideration”), each
of which is independent of my continuation of employment with the Company Group,
I am willing to enter into the non-competition covenant contained in this
Section 5(a). The provision of the Consideration to me is acknowledged and
agreed by me and the Company Group to constitute “fair and reasonable” and
“other mutually-agreed upon” consideration within the meaning of paragraphs
(b)(ii) and (b)(vii) of the Massachusetts Noncompetition Agreement Act, Mass.
Gen. Law c.149, §24L. During the period of my employment with or provision of
services to the Company Group (the “Employment Period”) and the Post-Termination
Restricted Period, I shall not, directly or indirectly, individually or on
behalf of any Person, company, enterprise, or entity, or as a sole proprietor,
partner, stockholder, director, officer, principal, agent, employee or
executive, or in any other capacity or relationship, engage in (or take any
preparatory steps to engage in) any Competitive Activities within the Restricted
Area; provided, that in the event of a termination of my employment with the
Company Group by any member of the Company Group without Cause (as defined in
the Employment Agreement), this Section 5(a) shall not apply during the
Post-Termination Restricted Period. Notwithstanding the foregoing, nothing
herein shall prohibit me from investing in the publicly traded equity securities
of a Person engaged in any Competitive Activities so long as I (i) am not a
controlling person of, or a member of a group which controls, such Person, (ii)
do not directly or indirectly own more than one percent (1%) of any class of
securities of such Person and (iii) do not undertake any of the Competitive
Activities with respect to such Person and otherwise have no active
participation in the business of such Person.

 

(b) Non-Interference. During the Employment Period and the Post-Termination
Restricted Period, I shall not, directly or indirectly for my own account or for
the account of any other individual or entity, engage in Interfering Activities;
provided, however, that if my termination of employment occurs within the two
(2) year period immediately following a Change in Control (as defined in the
Employment Agreement), this Section 5(b) shall apply for the period commencing
on the date of the termination of the Employment Period and ending on the
twenty-four (24) month anniversary of such date of termination.

 

(c) Definitions. For purposes of this Non-Interference Agreement:

 

(i) “Business Relation” shall mean any current or prospective client, customer,
licensee, supplier, or other business relation of any member of the Company
Group, or any such relation that was a client, customer, licensee or other
business relation within the prior twelve (12) month period, in each case, with
whom I transacted business, or about whom I learned non-public information
through my employment with or provision of services to the Company Group, or who
became clients, customers, licensees, suppliers, or other business relations of
the Company Group during my employment with or provision of services to the
Company Group, or whose identity became known to me in connection with my
relationship with the Company Group, or employment by any member of the Company
Group.

 



5

 

 

(ii) “Competitive Activities” shall mean, directly or indirectly, rendering
Services for (whether as an employee, consultant or otherwise) any business or
enterprise that competes with the Company Group, which includes businesses or
enterprises that provide professional and technical testing, inspection
engineering and consulting services, or offer solutions relating to
transportation, commercial, water, government and industrial markets.

 

(iii) “Interfering Activities” shall mean (A) encouraging, soliciting, or
inducing, or in any manner attempting to encourage, solicit, or induce, any
Person employed by, or providing consulting services to, any member of the
Company Group to terminate such Person’s employment or services (or in the case
of a consultant, materially reducing such services) with the Company Group; (B)
hiring any individual who was employed by any member of the Company Group within
the twelve (12) month period prior to the date of such hiring; or (C)
encouraging, soliciting, or inducing, or in any manner attempting to encourage,
solicit, or induct, any Business Relation to cease doing business with, reduce
the amount of business conducted with, or alter the terms of the relationship
with, the Company Group, or in any way interfering with the relationship between
any such Business Relation and the Company Group.

 

(iv) “Person” shall mean any individual, corporation, partnership, limited
liability company, joint venture, association, joint-stock company, trust
(charitable or non-charitable), unincorporated organization, or other form of
business entity.

 

(v) “Post-Termination Restricted Period” shall mean the period commencing on the
date of the termination of the Employment Period (whether for any reason or no
reason and whether my employment is terminated at the option of the Company or
me) and ending on the twelve (12) month anniversary of such date of termination.

 

(vi) “Restricted Area” shall mean those designated on Schedule B hereto.

 

(vii) “Services” shall mean the types of services provided by me during the last
two (2) years of my employment with any member of the Company Group.

 

(d) Non-Disparagement. Subject to Section 10 below, I agree that during the
Employment Period, and at all times thereafter, I will not, and will cause each
of my affiliates not to, make, publish, or communicate any disparaging or
defamatory comments regarding members of the Company Group or their respective
current or former directors, officers, members, partners,

 

employees, customers, suppliers or direct or indirect owners in any respect or
make any comments concerning any aspect of my relationship with the Company
Group or any conduct or events which precipitated any termination of my
employment from or engagement with the Company Group.

 



6

 

 

Section 6. Reasonableness of Restrictions.

 

I understand that the nature of my position gives me access to and knowledge of
Confidential Information and places me in a position of trust and confidence
with the Company Group and that I will benefit from the Company Group’s
goodwill. I understand and acknowledge that the Company invested significant
time and expense in developing the Confidential Information and goodwill. I
acknowledge and recognize the highly competitive nature of the Company Group’s
business, that access to Confidential Information renders me special and unique
within the Company Group and Company Group’s industry, and that I will have the
opportunity to develop substantial relationships with existing and prospective
clients, accounts, customers, consultants, contractors, investors, and strategic
partners of the Company Group during the course of and as a result of my
employment with or provision of services to the Company Group. In exchange for
my promises hereunder, the Company Group (a) is providing me with the Employment
Agreement and (b) is promising to provide me, on an as-needed basis based on the
Company’s business interests, with Confidential Information, introductions to,
and contact with key customers of the Company Group and specialized training and
further. I acknowledge and agree that such consideration is adequate and
sufficient consideration for me to enter into this Non-Interference Agreement. I
recognize and acknowledge that the restrictions and limitations set forth in
this Non-Interference Agreement are reasonable and valid in geographical and
temporal scope and in all other respects and are essential to protect the value
of the business and assets of the Company Group. I further acknowledge that the
restrictions and limitations set forth in this Non-Interference Agreement will
not materially interfere with my ability to earn a living following the
termination of my employment with or provision of services to the Company Group
and that my ability to earn a livelihood without violating such restrictions is
a material condition to my employment with or provision of services to any
member of the Company Group.

 

Section 7. Independence; Severability; Blue Pencil.

 

Each of the rights enumerated in this Non-Interference Agreement shall be
independent of the others and shall be in addition to and not in lieu of any
other rights and remedies available to the Company or other members of the
Company Group at law or in equity. If any of the provisions of this
Non-Interference Agreement or any part of any of them is hereafter construed or
adjudicated to be invalid or unenforceable, the same shall not affect the
remainder of this Non-Interference Agreement, which shall be given full effect
without regard to the invalid portions. If any of the covenants contained herein
are held to be invalid or unenforceable because of the duration of such
provisions or the area or scope covered thereby, I agree that the court making
such determination shall have the power to reduce the duration, scope, and/or
area of such provision to the maximum and/or broadest duration, scope, and/or
area permissible by law, and in its reduced form, said provision shall then be
enforceable. Furthermore, a determination in any jurisdiction that this
Non-Interference Agreement, in whole or in part, is invalid or unenforceable
shall not in any way affect or impair the validity, legality or enforceability
of this Non-Interference Agreement in any other jurisdiction.

 



7

 

 

Section 8. Injunctive Relief.

 

I expressly acknowledge that any breach or threatened breach of any of the terms
and/or conditions set forth in this Non-Interference Agreement may result in
substantial, continuing and irreparable injury to the Company Group. Therefore,
I hereby agree that, in addition to any other remedy that may be available to
the Company Group, the Company Group shall be entitled to seek injunctive
relief, specific performance, or other equitable relief by a court of
appropriate jurisdiction in the event of any breach or threatened breach of the
terms of this Non-Interference Agreement without the necessity of proving
irreparable harm or injury as a result of such breach or threatened breach or
the posting of a bond. Notwithstanding any other provision to the contrary, I
acknowledge and agree that the Post-Termination Restricted Period shall be
tolled during any period of violation of any of the covenants in Section 5
hereof and during any other period required for litigation during which the
Company Group seeks to enforce such covenants against me if it is ultimately
determined that I was in breach of such covenants.

 

Section 9. Cooperation.

 

I agree that, following any termination of my employment, I will continue to
provide reasonable cooperation to the Company and/or other members of the
Company Group and its or their respective counsel in connection with any
internal or external claim, charge, audit, contractual dispute, investigation,
administrative proceeding, or litigation relating to any matter that occurred
during my employment in which I was involved, of which I have knowledge or on
which I may be a witness. As a condition of such cooperation, the Company shall
reimburse me for reasonable and documented out-of-pocket expenses incurred at
the request of the Company with respect to my compliance with this Section 9 in
accordance with Company policy regarding business expenses. I also agree that,
in the event I am subpoenaed by any Person or entity (including, but not limited
to, any government agency) to give testimony or provide documents (in a
deposition, court proceeding, or otherwise), that in any way relates to my
employment with or provision of services to the Company Group, I will give
prompt notice of such request to the Company and, to the extent permitted by
applicable law, will make no disclosure until the Company has had a reasonable
opportunity to contest the right of the requesting Person or entity to such
disclosure. I shall not encourage, counsel or assist any non-governmental
attorneys or their clients in the presentation or prosecution of any disputes,
differences, grievances, claims, charges or complaints by any non-governmental
third party against any member of the Company Group.

 

Section 10. Response to Subpoena, Court Order or Other Legal Process.

 

Nothing in this Non-Interference Agreement shall prohibit or restrict the
Company, Executive or their respective attorneys from: (a) making any disclosure
of relevant and necessary information or documents in any action, investigation,
or proceeding relating to this Non-Interference Agreement, or as required by law
or legal process, including with respect to possible violations of law; or (b)
participating, cooperating, or testifying in any action, investigation, or
proceeding with, or providing information to, any governmental agency or
legislative body, any self-regulatory organization, and/or pursuant to the
Sarbanes-Oxley Act; provided that, to the extent permitted by law, upon the
Company’s or Executive’s receipt of any subpoena, court order, or other legal
process compelling the disclosure of any such information or documents, such
party agrees to give prompt written notice by hand delivery to the other party,
and wait at least ten (10) days before responding to such subpoena, court order
or other legal process, in order to permit such party to protect the interests
in confidentiality to the fullest extent possible. In addition, nothing in this
Non-Interference Agreement prohibits or restricts Executive or the Company from
initiating communications with, or responding to any inquiry from, any
regulatory or supervisory authority regarding any good faith concerns about
possible violations of law or regulation.

 



8

 

 

Section 11. General Provisions.

 

(a) Governing Law; Waiver of Jury Trial. AFTER HAVING THE OPPORTUNITY TO CONSULT
WITH COUNSEL, THE PARTIES AGREE THAT THE VALIDITY, INTERPRETATION, CONSTRUCTION,
AND PERFORMANCE OF THIS NON-INTERFERENCE AGREEMENT SHALL BE GOVERNED BY THE LAWS
OF THE UNITED STATES OF AMERICA AND THE COMMONWEALTH OF MASSACHUSETTS, WITHOUT
GIVING EFFECT TO THE PRINCIPLES OF CONFLICT OF LAWS. EACH OF THE PARTIES HERETO
SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE BUSINESS LITIGATION SECTION OF THE
SUFFOLK COUNTY SUPERIOR COURT SITTING IN THE COMMONWEALTH OF MASSACHUSETTS, IN
ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, AGREES
THAT ALL CLAIMS IN RESPECT OF THE ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN ANY SUCH COURT AND AGREES NOT TO BRING ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT IN ANY OTHER COURT. BY EXECUTION OF
THIS NON-INTERFERENCE AGREEMENT, I HEREBY WAIVE ANY RIGHT TO TRIAL BY JURY IN
CONNECTION WITH ANY SUIT, ACTION, OR PROCEEDING UNDER OR IN CONNECTION WITH THIS
NON-INTERFERENCE AGREEMENT. I ACKNOWLEDGE AND AGREE THAT I HAVE ENTERED INTO
THIS SECTION 11(a) KNOWINGLY AND VOLUNTARILY AND AFTER CONSULTING WITH MY LEGAL
COUNSEL. NOTWITHSTANDING ANYTHING IN THIS NON-INTERFERENCE AGREEMENT TO THE
CONTRARY, I UNDERSTAND THAT MY AGREEMENT TO THIS SECTION 11(a) IS NOT A
CONDITION TO MY EMPLOYMENT WITH THE COMPANY.

 

(b) Entire Agreement. Except as set forth in the Employment Agreement and any
other documents contemplated by the foregoing, this Non-Interference Agreement
sets forth the entire agreement and understanding between the Company and me
relating to the subject matter herein and merges all prior discussions,
negotiations, representations, proposals, agreements and understandings of every
kind and nature between us. The parties represent that, in executing this
Non-Interference Agreement, each party has not relied upon any representation or
statement made by the other party, other than those set forth in this
Non-Interference Agreement, with regard to the subject matter, basis, or effect
of this Non-Interference Agreement. No modification or amendment to this
Non-Interference Agreement, nor any waiver of any rights under this
Non-Interference Agreement, will be effective unless in writing signed by the
party to be charged. No waiver by either party of a breach of any provision of
this Non-Interference Agreement by the other party, or of compliance with any
condition or provision of this Non-Interference Agreement to be performed by
such other party, will operate or be construed as a waiver of any subsequent
breach by such other party or any similar or dissimilar provision or condition
at the same or any subsequent time. The failure of either party hereto to take
any action by reason of any breach will not deprive such party of the right to
take action at any time. Any subsequent change or changes in my duties,
obligations, rights, or compensation will not affect the validity or scope of
this Non-Interference Agreement.

 



9

 

 

(c) No Right of Employment. I acknowledge and agree that nothing contained
herein shall be construed as granting me any right to continued employment with
or provision of services to the Company Group, and the right of the applicable
member of the Company Group to terminate my employment with or provision of
services to the Company Group at any time and for any reason, with or without
cause, is specifically reserved.

 

(d) Successors and Assigns. This Non-Interference Agreement will be binding upon
my heirs, executors, administrators, and other legal representatives and will be
for the benefit of each of the Company and its successors and assigns. I shall
not assign any rights, or delegate or subcontract any obligations, under this
Non-Interference Agreement. I expressly acknowledge and agree that this
Non-Interference Agreement may be assigned without my consent to any other
member of the Company Group, as well as any successor of the Company, including
any purchaser of all or substantially all of the assets of the Company.

 

(e) Survival. The provisions of this Non-Interference Agreement shall survive
the termination of my employment with or provision of services to any member of
the Company Group and/or the assignment of this Non-Interference Agreement by
the Company to any successor in interest or other assignee.

 

(f) Counterparts. This Non-Interference Agreement may be executed simultaneously
in counterparts, each of which shall be an original, but all of which shall
constitute one and the same agreement. A faxed, .pdf-ed or electronic signature
shall operate the same as an original signature.

 

(g) Counsel; Review Period. I acknowledge and agree that I have been advised of
my right to consult with counsel prior to executing this Agreement and
acknowledge that I have had the opportunity to review this Agreement for at
least ten (10) business days prior to signing it.

 

[Signature page follows]

 



10

 

 

IN WITNESS WHEREOF, the undersigned have executed this Confidentiality,
Non-Interference, and Invention Assignment Agreement as of the date first above
written.

  

  COMPANY       Atlas Technical Consultants, LLC       By:     Name:  L. Joe
Boyer   Title:  Chief Executive Officer

  

 



Signature Page to Confidentiality, Non-Interference, and Invention Assignment
Agreement

 

 

  EXECUTIVE           David Quinn

  

Signature Page to Confidentiality, Non-Interference, and Invention Assignment
Agreement

 

 

SCHEDULE A

LIST OF PRIOR DEVELOPMENTS

AND ORIGINAL WORKS OF AUTHORSHIP

EXCLUDED FROM SECTION 2

 

Title   Date   Identifying Number or
Brief Description

  

 

____ No Developments or improvements

 

____ Additional Sheets Attached

  

Signature of Executive: _________________

Print Name of Executive: David Quinn

Date: ______________

 



 

 

  

SCHEDULE B

RESTRICTED AREA

  

1.All counties in the states of Texas, Florida, Georgia, Alabama, Mississippi,
Louisiana, Texas, California, Washington, Oregon, Colorado, New York, New Jersey
and Massachusetts where I, directly or indirectly, provided services during the
last two (2) years of my employment.

 

2.Any location that is within 250 miles of a Company Group office in which I
provided services during the last two (2) years of my employment.

 

 

 

 

